DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.   Applicant argues that the combination of references that was relied upon in the previous rejection of claim 7 does not render obvious the invention recited in amended claim 1.  The examiner respectfully disagrees.  In particular, it is respectfully submitted that the Hardy reference teaches providing a visual warning to the driver in combination with a warning noise.  In [0111], Hardy describes a visual warning (colorizing the image), and that “other types of warning, such as an audible warning” may be used.  In [0120] it is described that disclosed features “may be combined in any combination, except combinations where at least some of such features and/or steps .  
Applicant further states that Hardy does not disclose running an image processing algorithm in response to an obstruction value exceeding a threshold.  However, the Kasashima reference teaches this subject matter: see the §103 rejections below.  It is therefore respectfully submitted that the combination of Wang, Kasashima, and Hardy renders obvious the invention recited in the amended claims.
Applicant’s amendment of claims 2 and 10 overcomes the previous §112(b) rejection, and the amendment of claim 9 overcomes the issue relating to conditional limitations that was described previously.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US Pub No. 20180033120 in view of Kasashima et al., US Pub No. 20090016636, and further in view of Hardy, US Pub No. 20200086791.

As to claim 1 Wang discloses an image detection and classification system for a vehicle, comprising: 
a first display; a second display ([0123] – two screens (a first and a second display) show image content); 
an image capturing unit for capturing an image and displaying the image on at least one of the first display and the second display (Fig. 1: 3); and 
an image processing unit (Fig. 11: 103) configured to process the captured image to improve a clarity of the captured image ([0119] – images are enhanced to remove image noise) caused by dirt or debris on the image capturing unit ([0241] – obstacles include debris on the camera lens),
wherein the second display is a pop up display which only appears in response to the obstruction value exceeding the threshold obstruction value, and the pop up display comprises the captured image after being processed to improve clarity ([0123]-[0125] – the “noise removal image” is only displayed (simultaneously with the unprocessed image – see [0123]) when noise is detected.  This may therefore be considered a pop-up that is displayed in response to detected obstruction).  
Wang fails to explicitly disclose processing in response to the captured image having an obstruction value exceeding a threshold obstruction value, wherein the obstruction value represents a level of clarity degradation for the captured image, and wherein, in response to the obstruction value exceeding the threshold obstruction value, an imaging processing algorithm is run to improve clarity of the captured image.
However, in an analogous art, Kasashima discloses processing an image in response to a captured image having an obstruction value exceeding a threshold Fig. 5: steps S101-102; [0124]-[0126] – obstructions are detected, and it is determined whether image correction is necessary, i.e. whether an obstruction value exceeds a threshold.  The image is processed in response to this threshold being exceeded).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Wang with the teachings of Kasashima, the rationale being to provide an improved way to detect camera obstruction and to provide enhanced images in a greater variety of scenarios.
The system of Wang and Kasashima fails to disclose that, in response to the obstruction value exceeding the threshold obstruction value, a warning notification comprising at least one of a text overlaying or arranged around the processed image, an icon overlaying or arranged around the processed image, and a colored light overlaying or arranged around the processed image is provided by the vehicle in combination with a warning noise that is provided by the vehicle.  
However, in an analogous art, Hardy discloses that, in response to an obstruction value exceeding a threshold obstruction value, a warning notification comprising a colored light overlaying or arranged around the processed image is provided by the vehicle in combination with a warning noise that is provided by the vehicle ([0111] and [0120] – the image is colorized and an audible warning are both provided).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Wang and Kasashima with the teachings of Hardy, the rationale being to alert the operator of the vehicle that visibility is reduced and that greater caution is required.

As to claim 2 the system of Wang and Kasashima discloses that the first display and the second display are each at least one of a side image display, an instrument panel display, a navigation display, a center console display, a door trim display, and a dashboard trim display (Kasashima [0085] and [0188]; Wang [0123]).  

As to claim 3 the system of Wang and Kasashima discloses that the first display is a side image display which is configured to display the captured image at all times during operation of the vehicle without processing to improve clarity of the captured image (Wang [0065] – images are displayed from the front side of the vehicle, therefore the unprocessed (first) display is a (front) side image display).  

As to claim 4 the system of Wang and Kasashima discloses that the second display is an instrument panel display which is configured to display the processed image in response to the obstruction value exceeding the threshold obstruction value (Wang [0066], [0123]).  

As to claim 6 the system of Wang and Kasashima discloses that the obstruction value of the captured image is determined using at least one of total image brightness, total image contrast, pixel brightness, and pixel contrast (Kasashima [0124]-[0127]).  

As to claim 8 the system of Wang and Kasashima discloses that the threshold obstruction value is at least one of preset and adjustable by a user (Kasashima [0124]-[0127]).  

As to claim 9 the system of Wang, Kasashima, and Hardy, as applied above, discloses a method for providing an improved clarity image for an image detection and classification system comprising: providing an image detection and classification system, comprising first display; a second display (Wang [0123]); an image capturing unit (Wang Fig. 1); and an image processing unit (Wang Fig. 11); 
capturing an image of environment surrounding the vehicle using the image capturing unit (Wang [0099]; Kasashima Fig. 4); 
determining an obstruction value of the captured image depending on obstruction of the captured image, wherein the obstruction value represents a level of clarity degradation for the captured image caused by dirt or debris on the image capturing unit (Wang [0119]; Kasashima Fig. 5: steps S101-102; [0124]-[0126]); 
determining that the obstruction value of the captured image exceeds a threshold obstruction value (Wang [0123]-[0125]; Kasashima Fig. 5: S102 and its description); 
displaying the captured image on the first display (Wang [0123] – the unprocessed image is displayed at all times); and 
processing the captured image and displaying the processed captured image on the second display in response to determining that the obstruction value exceeds the threshold obstruction value (Wang [0123]-[0126]; Kasashima Fig. 5 steps S102-105), 3App. No. 16/507,807 Docket No. 13374-093-999 
wherein the second display is a pop up display which only appears in response to the obstruction value exceeding the threshold obstruction value, and the pop up display comprises the captured image after being processed to improve clarity (Wang [0123]-[0125] – the “noise removal image” is only displayed (simultaneously with the unprocessed image – see [0123]) when noise is detected.  This may therefore be considered a pop-up that is displayed in response to detected obstruction);
running an imaging processing algorithm to improve clarity on the captured image in response to the obstruction value exceeding the threshold obstruction value (Hardy Fig. 5: steps S101-102; [0124]-[0126] – obstructions are detected, and it is determined whether image correction is necessary, i.e. whether an obstruction value exceeds a threshold.  The image is processed in response to this threshold being exceeded); and 
providing a warning notification overlaying the processed image and a warning noise in response to the obstruction value exceeding the threshold obstruction value ([0111] and [0120] – the image is colorized and an audible warning are both provided).   Hardy fails to disclose that the warning comprises text, but official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to the skilled artisan to modify Hardy to include a text warning, the rationale being to ensure that the driver is aware of the meaning of the warning indication and is able to operate the vehicle accordingly.

As to claim 10 see rejection of claim 2.

As to claim 11 Wang discloses displaying the captured image on the first display at all times during operation of the vehicle without processing to improve clarity of the captured image, wherein the first display is a side image display ([0123] – the unprocessed image is displayed at all times).  

As to claim 12 Wang discloses that he second display is an instrument panel display ([0123] – a display device in a vehicle is an instrument panel display).  

As to claim 14 see rejection of claim 6.
As to claim 16 see rejection of claim 8.
As to claim 17 see rejection of claim 1.
	As to claim 18 see rejection of claims 1 and 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423